EXHIBIT 10.5

MENTOR CORPORATION

DESCRIPTION OF
COMPANY INCENTIVE BONUS PLANS

The Company Incentive Bonus Plans consist of a Quarterly Incentive Bonus Plan
and an Annual Incentive Bonus Plan. 

Quarterly Incentive Bonus Plan.  Essentially all U.S. employees, excluding sales
representatives, are eligible to participate in this plan.  Under this plan,
participants are eligible to receive a quarterly incentive bonus equal to
one-half of one percent (0.5%) of their salaries.  The bonus is earned if the
Company achieves its targeted consolidated operating earnings for the applicable
quarter, as established by the Board of Directors at the beginning of the fiscal
year.  To receive the Quarterly Incentive Bonus, a participant must be actively
employed throughout the applicable quarter and when the bonus is distributed.

Annual Incentive Bonus Plan.  Essentially all U.S. management employees are
eligible to participate in this plan.  Under this plan, participants are
eligible to receive an annual incentive bonus equal to a designated percentage
of their salaries.  To receive the Annual Incentive Bonus, a participant must be
employed at the end of the fiscal year and when the bonus is distributed, and
participants who were not actively employed for the full fiscal year will be
eligible for a bonus on a pro-rated basis.  The maximum bonus percentage that
participants can earn under this plan, assuming achievement of all individual
goals and Company targets, ranges from 6.6% to 79.2% of their base salary,
depending on the participant's managerial level. 

The Annual Incentive Bonus Plan is designed around two general concepts:
individual performance and Company achievement of its consolidated operating
income targets. 

Each participant is eligible to receive up to 30% of his or her total bonus
potential under the Annual Incentive Bonus Plan, provided the Company's
operating income equals or exceeds its threshold for the year, as established by
the Board of Directors at the beginning of the fiscal year.  The actual pay-out
for this portion of the bonus will be based on the participant's accomplishment
of his or her specified objectives, as well as an assessment of his or her
overall performance. 

Each participant is also eligible to receive up to an additional 70% of his or
her total bonus potential under the Annual Incentive Bonus Plan, provided the
Company's operating income equals or exceeds its threshold for the year, which
is also established by the Board of Directors.  This threshold is set higher
than the minimum threshold required to trigger the 30% portion of the bonus
described above.  Once the minimum threshold is achieved, further operating
income targets on a sliding scale allow for a percentage of the bonus pay-out
based on the level of actual corporate operating income achieved.  The
participant's actual pay-out will be adjusted based on an assessment of the
individual's overall performance. 